         4:19-bk-15391 Doc#: 31 Filed: 02/06/20 Entered: 02/06/20 17:12:08 Page 1 of 1
                                                                                                      GO11-17/tr/059
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF ARKANSAS
                                            CENTRAL DIVISION

IN RE: MICHAEL E. STAGNER and PATRICIA A. STAGNER                                                CASE NO: 4:19-bk-15391 T
       DEBTORS                                                                                              CHAPTER 13
                                            CHAPTER 13 ORDER
                                        TO MODIFY CHAPTER 13 PLAN
    Before the court is the Objection to Confirmation, Docket Entry 26, filed on December 23, 2019, by the Trustee .

The objection was set for hearing on February 04, 2020. Prior to the hearing, the objection was settled, and a hearing

was not necessary.

    For cause shown, the court finds that the Objection to Confirmation of Plan is sustained. The debtors are granted 21

days from the date of this Order to file a modification to the plan. Failure to file the modification within the time

described in this Order may result in dismissal of the case without further notice or hearing.

    IT IS SO ORDERED.



Date: February 06, 2020                                             /s/ Richard D. Taylor
                                                                    Richard D. Taylor
                                                                    United States Bankruptcy Judge


cc: Joyce Bradley Babin, Trustee

     Upright Law Llc - Cruz
     1325 Central Avenue
     Hot Springs National Park, AR 71901

     Michael E. Stagner and Patricia A. Stagner
     100 Poston Road
     Jacksonville, AR 72076
